 

 

 

 

 

 

 

 

 

 

 

USDC SBNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
x DATE FILED: Z[5 [Ze
MARCO ANTONIO ALARCON ADAME, : oa
individually and on behalf of others similarly situated,
Plaintiffs,
-against- ; ORDER
: 18 CV 2969 (PAC) (KNF)
EVIR CORP., et al., :
Defendants. :
x
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
IT IS HEREBY ORDERED that the telephone conference scheduled previously in the above-
captioned action for February 27, 2020, shall be held on February 26, 2020, at 10:00 a.m. All counsel

are directed to call (888) 557-8511 and, thereafter, enter access code 4862532.

 

Dated: New York, New York SO ORDERED:
February 5, 2020 (Ceve~ Gobet At
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE
